DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on June 26th,2020.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 6, 8-9 and 13-14 are objected to because of the following informalities: 
In claim 1, line 6, “the ego vehicle is specified to merge into the one or merge gaps” should read “the ego vehicle is specified to merge into the one or more merge gaps”
In claim 6, lines 5, “selecting an acceleration/breaking value” should read “selecting an acceleration/braking value”
In claim 8, line 1, “the ego vehicle in on an onramp” should read “the ego vehicle is on an onramp”
In claim 9, lines 2 and 4, “selecting an acceleration/breaking value” should read “selecting an acceleration/braking value”
In claim 9, line 5, “the ego vehicle is specified to merge into the one or merge gaps” should read “the ego vehicle is specified to merge into the one or more merge gaps”
In claim 13, line 5, “selecting an acceleration/breaking value” should read “selecting an acceleration/braking value”
In claim 14, lines3 and 6, “selecting an acceleration/breaking value” should read “selecting an acceleration/braking value”
In claim 14, line 4 and 7, “the ego vehicle is specified to merge into the one or merge gaps” should read “the ego vehicle is specified to merge into the one or more merge gaps”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bone (US Pub. No.20140074356).

As per claim 1, Bone teaches A method of improving a merging efficiency of an ego vehicle, the method comprising: determining one or more merge gaps between vehicles in a target lane of a multilane highway; (Bone, see at least [0034], in which device 6 can assess current/future driving alternatives and select the best gap in the target lane. Examiner notes that if device 6 can choose the best gap, it can determine multiple.);
computing an exposure time in which the ego vehicle is specified to merge into the one or merge gaps; (Bone, see at least [0021], the lane change program selection device can compute a time period in which the driver is required to wait before being able to change lanes and/or compute a period of time in which the driver has to make a safe lane change.);
and selecting a merge gap between a first vehicle and a second vehicle in the target lane of the multilane highway having a maximum exposure time. (Bone, see at least [0034], in which the best gap can be chosen and see at least [0021] in which the system can predict changes in the different gap alternatives and can compute time periods in which the driver can safely make a lane change.);

As per claim 2, Bone teaches The method of claim 1, further comprising: selecting a vehicle control action to merge the ego vehicle into the merge gap between the first vehicle and the second vehicle in the target lane of the multilane highway. (Bone, see at least [Abstract] in which the lane change program selection device (7) is configured to select one lane change based on a plurality of lane changes. See [0033] in which device 4 can measure the dynamics of the ego vehicle and device 5 can detect the driver’s intention to change lanes. See [0010] in which the system can adjust the velocity of the ego vehicle and control the dynamics toward the gap.).

As per claim 3, Bone teaches The method of claim 2, in which the vehicle control action comprises accelerating a speed of the ego vehicle to successfully merge into the target lane of the multilane highway. (Bone, see at least [0040], in which the driver is guided by the system according to the speed and position of the gap and can accelerate, decelerate or stay in a constant speed to merge into the target gap.).

As per claim 4, Bone teaches The method of claim 2, in which the vehicle control action comprises decelerating a speed of the ego vehicle to successfully merge into the target lane of the multilane highway. (Bone, see at least [0040], in which the driver is guided by the system according to the speed and position of the gap and can accelerate, decelerate or stay in a constant speed to merge into the target gap.).

As per claim 5, Bone teaches The method of claim 2, in which the vehicle control action comprises maintaining a speed of the ego vehicle to successfully merge into the target lane of the multilane highway. (Bone, see at least [0040], in which the driver is guided by the system according to the speed and position of the gap and can accelerate, decelerate or stay in a constant speed to merge into the target gap.).

As per claim 6, Bone teaches The method of claim 1, in which computing the exposure time comprises: determining a position and an acceleration value of the first vehicle and the second vehicle to define the merge gap; (Bone, see at least [0009], in which there is a judgement part to determine a target space for the lane change and a speed setting to set a target speed to merge the vehicle into the lane, and in which if there is a lane changeable space, a target speed is set to make the vehicle go to a lane changeable position. The calculation part calculates collision risks at the time of which the vehicle has to change into the lane. See, [0045] in which an acceleration or deceleration value would be recommended and the position of an object vehicle or vehicles would be displayed by visual display unit 10. Also, see [0021] in which the lane change assist system can configure a time period in which the vehicle driver has before a lane change and a time period to safely make a lane change.);
and selecting an acceleration/breaking value of the ego vehicle to maximize the exposure time according to the merge gap between the first vehicle and the second vehicle. (Bone, see at least [0033]-[0037] where the sensor device 1 measures the dynamics of the ego vehicle, the device 6 can determine the current driving alternatives and this is based on the speeds of the vehicles around the ego vehicle, and the driver will have alternatives of which lanes to go into and if acceleration or deceleration is needed to make the lane change. See [0021] in which time periods are computed to determine wait times before a lane change can be made or times in which the driver has left to make a wait change.);

As per claim 9, Bone teaches The method of claim 1, further comprising: selecting an acceleration/breaking value of the ego vehicle for each of the one or merge gaps to determine the exposure time for each of the one or more merge gaps; (Bone, see at least [0009], in which a calculation is conducted to calculate collision risks at the time that the vehicle changes a lane on the basis of the distances and speeds detected. A speed setting is utilized to set a target speed to make the vehicle change lanes. And see at least [0021] in which the lane detection system can compute a time period the driver must wait to change lanes or how much time is left to safely make a lane change.)
adjusting a selected acceleration/breaking value of the ego vehicle for each of the one or merge gaps to maximize the exposure time for each of the one or more merge gaps; (Bone, see at least [0033]-[0037] where the sensor device 1 measures the dynamics of the ego vehicle, the device 6 can determine the current driving alternatives and this is based on the speeds of the vehicles around the ego vehicle, and the driver will have alternatives of which lanes to go into and if acceleration or deceleration is needed to make the lane change. See [0021] in which time periods are computed to determine wait times before a lane change can be made or times in which the driver has left to make a wait change.)
and selecting a merge gap from the one or more merge gaps according to a corresponding exposure time. (Bone, see at least [0034], in which the best gap can be chosen and see at least [0021] in which the system can predict changes in the different gap alternatives and can compute time periods in which the driver can safely make a lane change.)

As per claim 10, Bone teaches The method of claim 9, further comprising discarding a merge gap from the one or more merge gaps if a trigger time for the merge gap is greater than a predetermined value or if the exposure time is less than a predetermined threshold value. (Bone, see at least [0009], in which the system can detect distances and speeds between vehicles, calculate collision risks, and the vehicle changes lanes based on the basis of the calculated distance and speeds detected. The lane is then judged to determine if a lane can be changed or not. Also, see at least [0021] in which a time can be configured the driver must wait to make the lane change and a time can be configured in which the driver has remaining to make the lane change.);

As per claim 11, the claim is directed towards a non-transitory computer readable medium containing executable instruction which when executed by a computer of an ego vehicle causes the functionality of the system of claim 1 to be implemented. The cited portion of the references used in the rejection of claim 1 recites the use of one or more computers to perform the functionality thus requiring the computer readable medium recited in claim 11. Therefore; claim 11 is rejected under the same rationale used in the rejection of claim 1.

As per claim 12, the claim is directed towards a non-transitory computer readable medium containing executable instruction which when executed by a computer of an ego vehicle causes the functionality of the system of claim 2 to be implemented. The cited portion of the references used in the rejection of claim 2 recites the use of one or more computers to perform the functionality thus requiring the computer readable medium recited in claim 12. Therefore; claim 12 is rejected under the same rationale used in the rejection of claim 2.

As per claim 13, the claim is directed towards a non-transitory computer readable medium containing executable instruction which when executed by a computer of an ego vehicle causes the functionality of the system of claim 6 to be implemented. The cited portion of the references used in the rejection of claim 6 recites the use of one or more computers to perform the functionality thus requiring the computer readable medium recited in claim 13. Therefore; claim 13 is rejected under the same rationale used in the rejection of claim 6.

As per claim 14, the claim is directed towards a non-transitory computer readable medium containing executable instruction which when executed by a computer of an ego vehicle causes the functionality of the system of claim 9 to be implemented. The cited portion of the references used in the rejection of claim 9 recites the use of one or more computers to perform the functionality thus requiring the computer readable medium recited in claim 14. Therefore; claim 14 is rejected under the same rationale used in the rejection of claim 9.

As per claim 15, the claim is directed towards a non-transitory computer readable medium containing executable instruction which when executed by a computer of an ego vehicle causes the functionality of the system of claim 10 to be implemented. The cited portion of the references used in the rejection of claim 10 recites the use of one or more computers to perform the functionality thus requiring the computer readable medium recited in claim 15. Therefore; claim 15 is rejected under the same rationale used in the rejection of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Bone (US Pub. No. 20140074356), in view of Likhachev (U.S Pub. No. 20190193737).

As per claim 7, Bone doesn’t specifically disclose The method of claim 6, in which the determining the position and the acceleration value of the first vehicle and the second vehicle is performed by using vehicle-to-vehicle (V2V) communication between the ego vehicle and the first vehicle and the second vehicle.
However, Likhachev discloses The method of claim 6, in which the determining the position and the acceleration value of the first vehicle and the second vehicle is performed by using vehicle-to-vehicle (V2V) communication between the ego vehicle and the first vehicle and the second vehicle (Likhachev, see at least [0048] where in the perception module 18 can detect and track other vehicles on the road in both the current lane of the vehicle and neighboring lanes and include data on surrounding vehicles such as position, velocity, acceleration, orientation, etc. This data may be provided through vehicle-to-vehicle communication methods and received by the vehicle transmitter/receiver.)
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of Applicant’s invention to modify the system in Bone such that it incorporates Likhachev’s teaching of including vehicle-to-vehicle communication method to determine the position and acceleration value of the surrounding vehicles because using both systems allows for one system to enhance the ability for a vehicle to determine the position and speed of surrounding vehicles when trying to choose a lane to merge into. (Dax, see at least [0066]).

Claim 8 and 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over Bone (US Pub. No.20140074356), in view of Dax (U.S Pub. No. 20210229656).

As per claim 8, Bone doesn’t specifically disclose The method of claim 1, in which the ego vehicle in on an onramp of the multilane highway and the target lane is a first lane of the multilane highway. 
However, Dax discloses The method of claim 1, in which the ego vehicle in on an onramp of the multilane highway and the target lane is a first lane of the multilane highway. (Dax, see at least [0054], in which the vehicle is on a highway on-ramp and may turn into another lane.);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Bone such that it incorporates Dax’s teaching of the vehicle being on the onramp of a multilane highway and merging into a lane of the highway to enhance the ability for a vehicle to choose a lane to merge into. (Dax, see at least [0054]).

As per claim 16 Bone discloses Bone teaches A system to improve merging efficiency of an ego vehicle, the system comprising: vehicle perception module configured to determine one or more merge gaps between vehicles in a target lane of a multilane highway; (Bone, see at least [0034], in which device 6 can assess current/future driving alternatives and select the best gap in the target lane. Examiner notes that if device 6 can choose the best gap, it can determine multiple.);
 and a controller module configured to compute an exposure time in which the ego vehicle is specified to merge into one of the one or merge gaps, (Bone, see at least [0021], the lane change program selection device can compute a time period in which the driver is required to wait before being able to change lanes and/or compute a period of time in which the driver has to make a safe lane change.);
and to select a merge gap between a first vehicle and a second vehicle in the target lane of the multilane highway having a maximum exposure time. (Bone, see at least [0034], in which the best gap can be chosen and see at least [0021] in which the system can predict changes in the different gap alternatives and can compute time periods in which the driver can safely make a lane change.);
Bone doesn’t specifically disclose including a convolutional neural network
However, Dax discloses a vehicle perception module including a convolutional neural network (Dax, see at least [0066] Where CNN can be used alternatively or additionally to classify objects from the sensor system 506)
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of Applicant’s invention to modify the system in Bone such that it incorporates Dax’s teaching of including a convolutional neural network with a vehicle perception module because using both systems allows for one system to enhance the ability for a vehicle to merge into a lane to maximize exposure time. (Dax, see at least [0066]).

As per claim 17 Bone discloses The system of claim 16, further comprising a planner module configured to select a vehicle control action to merge the ego vehicle into the merge gap between the first vehicle and the second vehicle in the target lane of the multilane highway (Bone, see at least [Abstract] in which the lane change program selection device (7) is configured to select one lane change based on a plurality of lane changes. See [0033] in which device 4 can measure the dynamics of the ego vehicle and device 5 can detect the driver’s intention to change lanes. See [0010] in which the system can adjust the velocity of the ego vehicle and control the dynamics toward the gap.).

As per claim 18 Bone discloses The system of claim 17, in which the controller module is further configured to perform the vehicle control action comprising accelerating a speed of the ego vehicle to successfully merge into the target lane of the multilane highway (Bone, see at least [0040], in which the driver is guided by the system according to the speed and position of the gap and can accelerate, decelerate or stay in a constant speed to merge into the target gap.).

As per claim 19 Bone discloses The system of claim 17, in which the controller module is further configured to perform the vehicle control action comprising decelerating a speed of the ego vehicle to successfully merge into the target lane of the multilane highway. (Bone, see at least [0040], in which the driver is guided by the system according to the speed and position of the gap and can accelerate, decelerate or stay in a constant speed to merge into the target gap.).

As per claim 20 Bone discloses The system of claim 17, in which in which the controller module is further configured to perform the vehicle control action comprising maintaining a speed of the ego vehicle to successfully merge into the target lane of the multilane highway (Bone, see at least [0040], in which the driver is guided by the system according to the speed and position of the gap and can accelerate, decelerate or stay in a constant speed to merge into the target gap.).


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANWAR MOHAMED whose telephone number is (571)
272-3562. The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for
unpublished applications is available through Private PAIR only. For more information about the
PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661